Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
Claims 1, 7 and 8 recite the term “an effective amount.” Such a term is interpreted under its broadest reasonable interpretation and any amount will be considered an effective amount. 
The term “about” in claims 9-10 is read in light of [0031] of the specification. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 7-8 recite the term “an effective amount of a flocculant.” However, the claim (claim 1) upon which claims 7-8 depend also recite “an effective amount of a flocculant.” As such, it is unclear if the “an effective amount of a flocculant” of claims 7-8 are referencing the “an effective amount of a flocculant” claim 1 or a different “an effective amount of a flocculant.” For the purposes of examination, it will be assumed the “an effective amount of a flocculant” is the same as claim 1.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 and 7-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bressler et al. (US 2017/0313605).
Regarding claim 1, Bressler teaches a method for aggregating solid particles in an aqueous fluid comprising treating said aqueous medium with an effective amount of a flocculant to aggregate said solid particles, wherein said flocculant is a polymerized protein (abstract, [0019], and [0039]-[0045]).
Regarding claims 7-8, Bressler teaches adding the flocculant to aggregate solid particles and separating aggregated solids/flocs via settling (gravity settling) ([0039]-[0045]).

Claim(s) 3 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Bressler et al. (US 2017/0313605).
Regarding claim 3, Bressler teaches that polymerized protein can be albumin ([0019]) and that the source of the protein can be cattle ([0003] and [0014]). As such, one skilled in the art would recognize that albumin from cattle would be bovine serum albumin.  However, as Bressler does not explicitly teach bovine serum albumin, it could be argued that Bressler does not anticipate said limitation. It is Examiner’s position that one skilled in the art would have found it obvious for the albumin to be from bovine serum albumin as it is a known renewable source of albumin and one skilled in the art would have found it obvious to use the specific source of bovine serum albumin in light of Bressler teaching the use of albumin as a flocculant and cattle/bovine being a renewable source of said flocculant with a reasonable expectation of success. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 and 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bressler et al. (US 2017/0313605) in view of Piazza et al. (US 2011/0042321).
Regarding claims 2 and 4-6, Bressler is silent on the use hemoglobin from chicken or turkeys as the polymerized protein. Since the prior art of Piazza teaches that hemoglobin from chickens can be used as a flocculant for treating similar wastewater streams ([0022]), it would have been obvious to one of ordinary skill in the art at the time of the invention to replace the albumin of Bressler with the hemoglobin of Piazza as it is merely the selection of functionally equivalent renewable bio-flocculant recognized in the art and one of ordinary skill in the art would have a reasonable expectation of success in doing so (see MPEP 2144.06 substituting equivalents known for the same purpose).

Claim 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bressler et al. (US 2017/0313605).
Regarding claims 9-10, Bressler fails to teach the exact molecular weight used for the flocculant and as such fails to teach the flocculant having a molecular weight of 200-4000 kDa. However, Bressler recognizes that increasing the molecular weight of the flocculant allows for “larger and/or more stable flocs being formed” ([0037]). As such, Bressler recognizes that the molecular weight of the flocculant is a results effective variable. Results effective variables can be optimized (In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977), the CCPA held that a particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation, because "obvious to try" is not a valid rationale for an obviousness finding. In KSR International Co. v. Teleflex Inc., 550 U.S. 398 (2007), the Supreme Court held that "obvious to try" was a valid rationale for an obviousness finding, for example, when there is a "design need" or "market demand" and there are a "finite number" of solutions. 550 U.S. at 421 ("The same constricted analysis led the Court of Appeals to conclude, in error, that a patent claim cannot be proved obvious merely by showing that the combination of elements was ‘[o]bvious to try.’ ... When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under §103."). Thus, after KSR, the presence of a known result-effective variable would be one, but not the only, motivation for a person of ordinary skill in the art to experiment to reach another workable product or process.). As such, it would have been obvious to optimize the molecular weight of the flocculant in order to optimize the floc size and stability. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER KEYWORTH whose telephone number is (571)270-3479.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571 272-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PETER KEYWORTH/Primary Examiner, Art Unit 1777